     Case 1:18-cv-00068 Document 381 Filed on 05/13/19 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division                  Brownsville                  Case Number               1:18cv68

                                          State of Texas, et al.

                                                    versus

                                              Nielsen, et al.



           Lawyer’s Name                  James J. Walker
                Firm                      U.S. Dept. of Justice, Civil Div., Office of Imm. Lit.
                Street                    450 4th Street, NW Washington, DC 20001
          City & Zip Code                 (202) 532-4468, james.walker3@usdoj.gov
         Telephone & Email
      Licensed: State & Number
       Federal Bar & Number               Washington, DC - Bar #1032636


 Name of party applicant seeks to                             All Federal Defendants
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:                         Signed:
            5/13/2019                                          /s/ James J. Walker


 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
